DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group, claims 17-26, in the reply filed on 7/18/2022 is acknowledged.  The traversal is on the ground(s) that the two inventions claimed contain a special technical feature in light of the amendment provided.  This is not found persuasive because claim 17 has been rejected over the prior art, as described below, such that it does not contain a special technical feature over the prior art.
The requirement is still deemed proper and is therefore made FINAL.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the entire surface area" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  This does not define whether this requires an entire area of the “surface of the motor vehicle body” or requires “entire surface area” as an additional surface area.  The limitations “the surface” and “the entire surface area” are recited throughout the dependent claims, and should be clarified in the same manner.
Claim 17 recites the limitation "the surface to be provided with an adhesive" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the curvature" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the carrier film" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for the limitation if step a. is utilized, but does not have antecedent basis when step a. is not utilized.
Claim 20 recites the limitation "the carrier film" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for the limitation if step a. is utilized, but does not have antecedent basis when neither step a. or step b. is utilized.
Claim 20 recites the limitation "the paint layer" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for the limitation if step a. is utilized, but does not have antecedent basis when step a. is not utilized.
	Claim 21 recites “by the negative pressure or by the negative pressure” in lines 5-6, but does not define whether these are presented in the alternative as separate pressures or require only “by the negative pressure”.
Claim 22 recites the limitation "the curvature" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites “by a positive pressure or by a positive pressure” in lines 5-6, but does not define whether these are presented in the alternative as separate pressures or require only “by a positive pressure”.
Claim 26 recites the limitation "the mounting film" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for the limitation if step a. is utilized, but does not have antecedent basis when step a. is not utilized.
Claim 26 recites the limitation "the mounting film" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for the limitation if step a. is utilized, but does not have antecedent basis when neither step a. or step b. is utilized.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over EISENLOHR et al. (DE 10-2017-208038; citations to English translation provided).
	Regarding claim 17, EISENLOHR teaches a method of producing a vehicle part (para. 33) by applying an adhesive film with an adhesive layer 109 to the vehicle part by positioning the film on an elastic membrane 106 between the membrane and a surface of the part and applying a negative pressure between the surface of the part and the membrane to curve the membrane so as to have a convex and concave side, where the convex side uniformly presses the adhesive film onto the surface (paras. 55-57; fig. 1d).  EISENLOHR does not teach the vehicle part is a body coated with dried or hardened paint and having attachment parts mounted on load-bearing components of the body.  However, EISENLOHR teaches applying the decorative film to a vehicle part (para. 33), wherein it would have been obvious to one of ordinary skill in the art to apply the decorative adhesive film to a painted body attached to a load-bearing component because such are common vehicle parts to which a film can be applied.
	Regarding claims 18 and 19, EISENLOHR teaches curving the membrane with the automated system so the convex side presses the adhesive film uniformly across the surface area (paras. 34 and 57; fig. 1d).  EISENLOHR does not teach pressing up, but such is a matter of perspective, wherein there would have been a reasonable expectation of bonding components in the same manner (MPEP 2141; KSR). 
	Regarding claim 20, EISENLOHR teaches the adhesive film comprises a carrier film with an adhesive layer on one side and a paint layer on the other side (para. 32).
	Regarding claim 21, EISENLOHR teaches vacuum pressure less than 500 mbar (para. 8), wherein it would have been obvious to one of ordinary skill in the art to use a pressure less than or equal to 750 mbar because the pressure range of the prior art overlaps that claimed (MPEP 2144.05).
	Regarding claim 22, EISENLOHR teaches applying negative pressure in the region between the surface of the part and the membrane (para. 10; fig. 1d).
	Regarding claim 23, EISENLOHR teaches elastic polymer membrane (para. 49).
	Regarding claim 24, EISENLOHR teaches curving by positive pressure and controlling temperature of the membrane (paras. 48 and 57), which requires raising or lowering temperature.
	
Allowable Subject Matter
Claims 25 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest a method as claimed wherein the negative pressure is varied depending on pressure the membrane exerts via the adhesive film, or wherein the adhesive film is positioned between the surface and the membrane by a mounting film to which the adhesive film adheres.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: NIEBLING et al. (US 2015/0352822), PETILLON (US 6,199,613), YAMAHIRO et al. (US 2018/0264872), YOSHIMOTO et al. (US 2016/0144656), and MARTELLI (US 4,863667).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745